Case:15-05331-MCF13 Doc#:35 Filed:10/18/19 Entered:10/18/19 10:16:29             Desc: Main
                           Document Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

       IN RE:                                                CASE NO 15-05331 MCF

       ELIEZER ORTIZ EGEA
                                                             CHAPTER 13
       DEBTOR


                           DEBTOR’S INFORMATIVE MOTION AND
                       IN COMPLIANCE WITH ORDER DOCKET NO. 33

       TO THE HONORABLE COURT:
             COMES NOW, ELIEZER ORTIZ EGEA, the Debtor in the above captioned case,
       through the undersigned attorney, and very respectfully states and prays as follows:
             1. The Chapter 13 Trustee filed a Trustee’s Motion for Income Tax Returns, Docket

       No. 32, requesting the Court to Order the Debtor to provide copy of the Debtor’s 2015, 2016

       and 2017 tax returns.

             2. On September 05, 2019, the Court entered an Order, Docket No. 33, granting the

       Chapter 13 Trustee’s motion for tax returns, Docket No. 32, in the above captioned case.

             3. The Debtor hereby informs this Honorable Court that on August 27, 2019, the

       Debtor sent to the Trustee (uploaded to the trustee’s system) a copy of the Debtor’s 2015,

       2016 and 2017 tax returns.

             4. Based on the above stated, the Debtor respectfully requests that this Honorable

       Court be informed of the aforegoing and grant the present motion in compliance with this

       Court’s ORDER, Docket No. 33, in the above captioned case.

             WHEREFORE, the Debtor, through the undersigned attorney respectfully requests

       that this Honorable Court grant the foregoing motion in compliance with this Court’s

       ORDER, Docket No. 33, in the above captioned case.
Case:15-05331-MCF13 Doc#:35 Filed:10/18/19 Entered:10/18/19 10:16:29               Desc: Main
                           Document Page 2 of 2


       Page -2-
       Informative Motion & Comply ORDER
       Case no. 15-05331/MCF13



              I CERTIFY that on this same date a copy of this motion was filed with the Clerk of

       the Court using the CM/ECF system which will send notice of same to the Chapter 13

       Trustee, Alejandro Oliveras Rivera, Esq., and to all CM/ECF participants; I also certify that

       a copy of this motion was sent via US Mail to the Debtor Eliezer Ortiz Egea, PO Box 9796

       Caguas PR 00726.

              RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 18th day of

       October, 2019.

                                          /s/ Roberto Figueroa Carrasquillo
                                          USDC #203614
                                          RFIGUEROA CARRASQUILLO LAW OFFICE PSC
                                          ATTORNEY FOR the DEBTOR
                                          PO BOX 186 CAGUAS PR 00726
                                          TEL NO 787-744-7699 FAX 787-746-5294
                                          Email: rfc@rfigueroalaw.com
